IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00062-CR

THE STATE OF TEXAS,
                                                           Appellant
v.

JOSE ESTRADA,
                                                           Appellee



                         From the County Court at Law
                            Walker County, Texas
                            Trial Court No. 15-0686


                                      ORDER


      Counsel Brian C. Burns’s Motion to Withdraw as Attorney for appellant was filed

on April 14, 2016. Because counsel was allowed to withdraw in the proceeding below

and new counsel has been appointed by the trial court for appellant, counsel’s motion is

granted.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed May 19, 2016